        Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL D. AMMERMAN,

                               Plaintiff,                              OPINION AND ORDER
       v.
                                                                             17-cv-800-wmc
NURSE SEAMAN,

                               Defendant.


       Pro se plaintiff Paul D. Ammerman is proceeding to trial in this civil action under

42 U.S.C. § 1983 on an Eighth Amendment deliberate indifference claim against defendant

Mary Seaman. Ammerman now moves (1) for reconsideration of the court’s May 4, 2021,

order declining to recruit counsel; (2) to deny defendant leave to depose him; and (3) to

stay case deadlines and the trial date. (Dkt. ##69, #75, #77.) For the following reasons,

the court will deny Ammerman’s motion for assistance recruiting counsel, grant defendant

leave to depose him, and strike and reset the trial schedule.1



I. Motion for Reconsideration of Denial of Assistance in Recruiting Counsel (dkt.
   #69)

       As plaintiff is well-aware, a pro se litigant does not have a right to counsel in a civil

case. Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). However, a district court may

help pro se litigants find a lawyer to represent them. Pruitt v. Mote, 503 F.3d 647, 649 (7th

Cir. 2007). Still, a party seeking the court’s help in recruiting counsel must meet certain



1
 On June 14, 2021, plaintiff also filed a motion asking the court to order his institution, Columbia
Correctional, to provide him medical care for several allegedly acute medical needs. (Dkt. #80.)
Out of concern for plaintiff’s health and his ability to litigate this case, the court directed defense
counsel to respond (dkt. #83), and may modify aspects of this order based on that response.
       Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 2 of 7




requirements, Santiago v. Walls, 599 F.3d 749, 760-61 (7th Cir. 2010).

       As an initial matter, a plaintiff must show that he is unable to afford counsel and

that he made reasonable efforts on his own to find a lawyer to represent him. Id. at 761.

Plaintiff has already satisfied these requirements. (Dkt. ##6, #61-1.) However, plaintiff

still has not shown that this is one of the relatively few cases in which it appears from the

record that the legal and factual difficulty of the case exceeds the litigant’s demonstrated

ability to prosecute it. Pruitt, 503 F.3d at 654-55. To begin, plaintiff represents that he

has only a limited education and suffers serious, untreated mental illness, “which will

impair his ability to litigate at trial.” (Dkt. #69 at 1-2.) Moreover, from the attachments

to his motion, it appears that plaintiff was previously diagnosed with antisocial personality

disorder and dysthymic disorder, and at one point took lithium. (Dkt. ##69-2 at 9, #69-

3.) While sympathetic to plaintiff’s mental health concerns, the court also notes that he

has not identified any specific way in which these conditions, even untreated, have impaired

his ability to litigate this case, nor has the court seen evidence that plaintiff’s mental health

is negatively affecting his ability to litigate. To the contrary, his filings remain appropriate

and understandable, and plaintiff has done an able job representing himself despite the

limitations of his formal education.

       Many, if not most, pro se litigants have limited education and few legal resources, so

the question for the court is whether this case boils down to issues too complex for this

plaintiff to handle.    See McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018)

(Hamilton, J., concurring) (the court must decide for each case “whether this particular

[plaintiff], among many deserving and not-so-deserving others, should be the beneficiary


                                               2
       Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 3 of 7




of the limited resources of lawyers willing to respond to courts’ requests.”). Here, the court

has not seen any suggestion in plaintiff’s submissions to date that he is more limited than

the typical pro se litigant. In fact, plaintiff partially prevailed on summary judgment.

Finally, as previously explained, it is not enough that a lawyer might do a better job handling

a case at trial. For the reasons stated in its prior order, therefore, the court remains

confident that plaintiff can represent himself at trial on the relatively straightforward,

remaining claim in this lawsuit. (Dkt. #68 at 2-3.)

       Further, plaintiff renews his concern about his ability to present medical evidence

on his own, again asserting that this case is more complex than it appears. Regardless, the

court is not convinced that plaintiff would be unable to “coherently present [his case] to

the judge or jury himself.” Pruitt, 503 F.3d at 655. Plaintiff suffers from hypertension,

and bases his deliberate indifference claim on defendant’s alleged refusal to provide him

care after he told her during a May 5, 2017, appointment that he was experiencing acute

difficulty breathing and chest pains.     As the court noted in its prior order declining

plaintiff’s request to recruit counsel, his claim involves “settled law and simple factual

questions for the jury.” (Dkt. #68 at 2.) Indeed, plaintiff’s proof of this claim will hinge

on evidence about what symptoms he was experiencing on May 5, as well as what happened

during his interaction with defendant and how her alleged failure to act caused plaintiff to

suffer needlessly or worsen his conditions.

       Lay people, untrained in medical care, would understand that a failure to provide

medical care to a prisoner who reported symptoms is problematic. The court remains

confident that plaintiff, in reliance on his own memory of his treatment and complaints of


                                              3
       Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 4 of 7




emergent symptoms, as well as his own medical records, can testify to his experiences that

day and question defendant about the alleged events.

       As for plaintiff’s specific concerns regarding the introduction of medical evidence,

he focuses on properly defining certain medical terms for the jury. (Dkt. #69 at 2-3.)

Plaintiff alleges that he suffered an episode of tachycardia (faster-than-normal heart rate

at rest), among other symptoms after his appointment, and that he now has heart valve

regurgitation (blood leakage) in his pulmonic valve. He further suggests that an expert

could generally explain the significance of heart valve regurgitation and tachycardia at trial

because he cannot use the court’s summary judgment order defining those terms.

       Plaintiff can, however, rely on his own medical records, which document his heart

rate on May 5 after the appointment, and when the valve regurgitation was detected, as

well as what the related medical findings were. (See dkt. #39-1 at 30-41, 43-45, 51.) The

court may also take judicial notice of “a fact that is not subject to reasonable dispute” if it

meets the criteria in Federal Rule of Evidence 201(b), and it would expect the parties to

enter into reasonable stipulations with respect to undisputed facts and the admission of

undisputed evidence. Plaintiff can also seek to introduce evidence about tachycardia and

regurgitation through cross-examination of defendant or other health care provider called

as a witness, in addition to subpoenaing health care providers who treated him at Columbia

during the relevant time period.      Indeed, the court’s trial preparation order provides

guidance on the procedures for calling witnesses at trial. (Dkt. #67.)




                                              4
       Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 5 of 7




       For all of these reasons, the court will deny plaintiff’s motion for reconsideration

without prejudice.2 In preparing adequately for trial, plaintiff should follow the guidance

in the trial preparation order. Although trial logistics can be intimidating and complex,

the court’s impression of plaintiff remains that he does not need an attorney to review and

apply the guidance set forth in that order. Finally, the court reiterates that it may on its

own decide to recruit counsel for plaintiff after reviewing his pretrial submissions.



II. Motion to Deny Defendant Leave to Depose Plaintiff (dkt. #77)

       Plaintiff also has filed a motion objecting to defendant’s attempt to depose him,

arguing that defendant has not received court permission to depose a prisoner as required

under Federal Rule of Civil Procedure 30(a)(2)(B). (Dkt. #77.) In response, defendant

acknowledges that she did not obtain leave before noticing a deposition, which she has

since cancelled. (Dkt. #79 at 1.) Accordingly, plaintiff’s motion is moot.

       That said, defendant indicates that she still intends to depose plaintiff in

anticipation of trial. (Dkt. #79 at 2.) The court routinely grants requests under Rule

30(a)(2)(B) without dissecting the reasons for the deposition or placing limits on its length.

See Vogelsberg v. Kim, No. 17-cv-596-jdp, 2021 WL 1535576, at *1 (W.D. Wis. Apr. 19,

2021) (there is no indication that the rule is meant to protect the interests of the prisoner

as opposed to ensuring that the prison is not unduly burdened and that the party taking




2
  To the extent plaintiff is also requesting counsel to represent him at a deposition, he does not
have a right to a lawyer before being deposed. As noted, civil litigants do not have a constitutional
right to counsel. Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). Moreover, to sit for a
deposition, plaintiff does not need to have a knowledge of the law or make complex legal arguments;
he simply needs to answer defendant’s questions and tell his side of the story honestly.

                                                 5
       Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 6 of 7




the deposition can gain access to the prison). As defendant notes, the court typically issues

an order permitting defendants to take an inmate’s deposition with the preliminary pretrial

conference order. Accordingly, under Rule 30(a)(2)(B), defendant may take plaintiff’s

deposition.



III. Motion to Stay Case Deadlines and the Trial Date (dkt. #75)

       Finally, plaintiff asks to stay case the current deadlines and the trial date, which

defendant does not oppose. (Dkt. ##75, #79.) In support, plaintiff references some

discovery issues, one of which has now been resolved (dkt. #77), as has defendant’s stated

intention to depose plaintiff before trial. To ensure that all parties are well-prepared for

trial, and in light of the court’s inherent authority to manage its own docket, the court will

grant plaintiff’s unopposed motion.      However, rather than stay the remainder of the

existing schedule, the court will strike and reset it as provided below.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Paul D. Ammerman’s motion for reconsideration on the motion for the
          appointment of counsel (dkt. #69) is DENIED without prejudice.

       2) Plaintiff’s motion to deny defendant leave to depose him (dkt. #77) is DENIED
          as moot.

       3) Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), defendant is
          GRANTED leave to depose plaintiff.

       4) Plaintiff’s motion to stay case deadlines and the trial date (dkt. #75) is
          GRANTED as provided above. The remaining deadlines and trial date are
          STRICKEN, and the trial date is RESET to October 4, 2021, at 8:30 a.m.,
          with the following dates and deadlines:


                                              6
Case: 3:17-cv-00800-wmc Document #: 85 Filed: 06/17/21 Page 7 of 7




   a. The discovery cutoff is August 20, 2021.

   b. The clerk of court is directed to issue a writ of habeas corpus ad testificandum
      for the attendance of plaintiff at trial beginning on October 4, at 8:30 a.m.
      Plaintiff should arrive at the courthouse no later than 8:00 a.m. Any
      additional motions for the issuance of subpoenas or writs of habeas corpus
      ad testificandum are to be filed and served by the parties by September 6,
      2021.

   c. Motions in limine, Rule 26(a)(3) disclosures, proposed voir dire questions,
      jury instructions and verdict forms, exhibit lists, and a complete set of
      exhibits are due August 27, 2021, and responses and objections are due
      September 10, 2021.

   d. Defendant is to inform plaintiff and the court by August 27, 2021, whether
      she will attend each day of trial without a subpoena.

   e. The court will hold a zoom final pretrial conference on September 29,
      2021, at 12:30 p.m. Defendant is responsible for initiating the call to the
      court.

Entered this 17th day of June, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                       7
